Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-26 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-29 of parent U.S. Patent No. 10,925,064 B2 to Liu et al. (hereinafter as Liu ‘064).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-26 of the instant application merely broaden the scope of claims 1-29 of the Liu Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Liu ‘064 discloses a method of random access implemented by a wireless device in a mixed numerology wireless communication network, said method comprising: 
receiving a system information block (SIB) from a network node, said SIB containing configuration information indicating a configuration for random access (see claim 1, col. 21, lines 34-36); 
selecting a first numerology for random access from two or more numerologies available for random access as indicated by the configuration information (see claim 1, col. 21, lines 37-39); and 
performing a random access on a first carrier configured according to the first numerology to establish a connection with the network node (see claim 1, col. 21, lines 40-42).
Regarding claim 2, Liu ‘064 discloses the method of claim 1 wherein the first configuration information comprises a default configuration for random access (see claim 2, col. 21, lines 43-45).

Regarding claim 3, Liu ‘064 discloses the method of claim 1 further comprising selecting the second carrier based on at least one of a device type of the wireless device, traffic type, configuration received from the network or predefined slice selection rules (see claim 3, col. 21, lines 46-49).

Regarding claim 4, Liu ‘064 discloses the method of claim 1 wherein switching to a second carrier configured according to a second numerology comprises: 
obtaining a time advance for the first carrier (see claim 4, col. 21, lines 50-53); and 
using the time advance for the first carrier for the data transmissions in the second carrier (see claim 4, col. 21, lines 54-55).

Regarding claim 5, Liu ‘064 discloses the method of claim 4 further comprising deriving a power adjustment for data transmissions on the second carrier based on accumulated power adjustments on the first carrier (see claim 5, col. 21, lines 56-59).

Regarding claim 6, Liu ‘064 discloses the method of claim 1 wherein switching to a second carrier configured according to a second numerology comprises: 
obtaining a time advance for the second carrier (see claim 6, col. 21, lines 60-63); and 
using the time advance for the second carrier for data transmissions in the second carrier (see claim 6, col. 21, lines 64-65).

Regarding claim 7, Liu ‘064 discloses the method of claim 6 wherein obtaining a time advance for the second carrier comprises: 
transmitting a random access preamble in the second carrier (see claim 7, col. 21, lines 66-67, col. 22, lines 1-2); and 
receiving a random access response including the time advance for the second carrier (see claim 7, col. 22, lines 3-4).

Regarding claim 8, Liu ‘064 discloses the method of claim 6 wherein obtaining a time advance for the second carrier comprises: 
transmitting a reference signal in the second carrier (see claim 8, col. 22, lines 5-8); and 
receiving a response message responsive to the transmission of the reference signal including the time advance for the second carrier (see claim 8, col. 22, lines 9-11). 

Regarding claim 9, Liu ‘064 discloses the method of claim 1 wherein determining a first numerology for random access based on the configuration information comprises: 
generating, based on said configuration information, a mapping associating service types to corresponding numerologies (see claim 9, col. 22, lines 12-18); 
determining a service type for the connection with the network node; and determining the first numerology based on the service type (see claim 9, col. 22, lines 19-20).

Regarding claim 10, Liu ‘064 discloses the method of claim 1 wherein selecting the first numerology from the two or more numerologies available for random access as indicated by said configuration information comprises: 
determining a service type for the connection with the network node (see claim 10, col. 22, lines 23-28); and 
selecting the first numerology from said available numerologies based on the service type (see claim 10, col. 22, lines 29-30).

Regarding claim 11, Liu ‘064 discloses the method of claim 1 wherein selecting the first numerology from the two or more numerologies available for random access as indicated by said configuration information comprises: 
determining a device type of the wireless device (see claim 11, col. 22, lines 31-35); and 
selecting the first numerology from said available numerologies based on the device type (see claim11, col. 22, lines 36-37).

Regarding claim 12, Liu ‘064 discloses the method of claim 1 further comprising: 
after establishing a connection with the network node, switching to a preferred second numerology for a data transmission, the second numerology being different than the first numerology (see claim 27, col. 24, lines 46-50); and 
transmitting data on a shared uplink channel using the second numerology (see claim 27, col. 24, lines 51-52). 

Regarding claim 13, Liu ‘064 discloses a method implemented by a network node in a mixed numerology wireless communication network, said method comprising: 
transmitting a system information block (SIB) to a wireless device in an area served by the network node, said SIB containing configuration information for random access enabling said wireless device to determine a first numerology for random access, wherein the configuration information indicates two or more available numerologies for random access (see claim 12, col. 22, lines 38-47); 
monitoring random access channels in one or more carriers configured according to the two or more of said available numerologies (see claim 12, col. 22, lines 48-50); 
receiving a random access preamble from the wireless device on a first carrier configured according to the first numerology (see claim 12, col. 22, lines 51-53); and 
receiving uplink transmissions from the wireless device on a shared uplink channel in a second carrier configured according to a second numerology different from the first numerology (see claim 12, col. 22, lines 54-57).

Regarding claim 14, Liu ‘064 discloses a wireless device configured for use in a mixed numerology wireless communication network, the wireless device comprising: 
an interface circuit for communicating with a network node (see claim 13, col. 22, lines 58-62); 
a processing circuit configured to: receive a system information block (SIB) from a network node in said wireless communication network, said SIB containing configuration information indicating a configuration for random access (see claim 13, col. 22, lines 63-67);
select the first numerology from two or more numerologies available for random access as indicated by said configuration information (see claim 13, col. 23, lines 1-3); and 
perform a random access on a first carrier configured according to the first numerology to establish a connection with the network node (see claim 13, col. 23, lines 4-6).

Regarding claim 15, Liu ‘064 discloses the wireless device of claim 14 wherein the first configuration information comprises a default configuration for random access (see claim 14, col. 23, lines 7-9).

Regarding claim 16, Liu ‘064 discloses the wireless device of claim 14 wherein the processing circuit is further configured to select the second carrier based on at least one of a device type of the wireless device, traffic type, configuration received from the network or predefined slice selection rules (see claim 15, col. 23, lines 10-14).

Regarding claim 17, Liu ‘064 discloses the wireless device of claim 14 wherein the processing circuit is further configured to: 
obtain a time advance for the first carrier (see claim 16, col. 23, lines 15-17); and 
use the time advance for the first carrier for the data transmissions in the second carrier (see claim 16, col. 23, lines 18-19).

Regarding claim 18, Liu ‘064 discloses the wireless device of claim 14 wherein the processing circuit is further configured to derive a power adjustment for data transmissions on the second carrier based on accumulated power adjustments on the first carrier (see claim 17, col. 23, lines 20-23).

Regarding claim 19, Liu ‘064 discloses the wireless device of claim 14 wherein the processing circuit is further configured to: 
obtain a time advance for the second carrier (see claim 18, col. 23, lines 24-26); and 
use the time advance for the second carrier for data transmissions in the second carrier (see claim 18, col. 23, lines 27-28).

Regarding claim 20, Liu ‘064 discloses the wireless device of claim 19 wherein the processing circuit is further configured to: 
transmit a random access preamble in the second carrier (see claim 19, col. 23, lines 29-32); and 
receive a random access response including the time advance for the second carrier (see claim 19, col. 23, lines 33-34). 

Regarding claim 21, Liu ‘064 discloses the wireless device of claim 19 wherein the processing circuit is further configured to: 
transmit a reference signal in the second carrier (see claim 20, col. 23, lines 35-37); and 
receive a response message responsive to the transmission of the reference signal including the time advance for the second carrier (see claim 20, col. 23, lines 38-40).

Regarding claim 22, Liu ‘064 discloses the wireless device of claim 14 wherein the processing circuit is further configured to: 
generate, based on said configuration information, a mapping associating service types to corresponding numerologies (see claim 21, col. 23, lines 41-45); 
determine a service type for the connection with the network node (see claim 21, col. 23, lines 46-47); and 
determine the first numerology based on the service type (see claim 21, col. 23, line 48).

Regarding claim 23, Liu ‘064 discloses the wireless device of claim 14 wherein the processing circuit is further configured to: 
determine a service type for the connection with the network node (see claim 22, col. 23, lines 49-52); and 
select the first numerology from said available numerologies based on the service type (see claim 22, col. 23, lines 53-54).

Regarding claim 24, Liu ‘064 discloses the wireless device of claim 14 wherein the processing circuit is further configured to: 
determine a device type of the wireless device (see claim 23, col. 23, lines 55-57); and 
select the first numerology from said available numerologies based on the device type (see claim 23, col. 23, lines 58-59).

Regarding claim 25, Liu ‘064 discloses the wireless device of claim 14, wherein the processing circuit is further configured to: 
after establishing a connection with the network node, switch to a preferred second numerology for a data transmission, the second numerology being different than the first numerology (see claim 27, col. 24, lines 46-50); and 
transmit data on a shared uplink channel using the second numerology (see claim 27, col. 24, lines 51-52).

Regarding claim 26, Liu ‘064 discloses a network node in a mixed numerology wireless communication network, the network node comprising: 
an interface circuit for communicating with wireless devices in an area served by the network node (see claim 24, col. 23, lines 60-63); 
a processing circuit configured to: 
transmit a system information block (SIB) to wireless devices in an area served by the network node, said SIB containing configuration information for random access enabling said wireless devices to determine a first numerology for random access, wherein the configuration information indicates two or more available numerologies for random access (see claim 24, col. 23, lines 64-67, col. 24, lines 1-4); 
monitor random access channels in carriers configured according to two or more of said available numerologies (see claim 24, col. 24, lines 5-7); and 
receive uplink transmissions from the wireless device on a shared uplink channel in a second carrier configured according to a second numerology different from the first numerology (see claim 24, col. 24, lines 8-11). 


Claims 1-2, 9-11, 14-15, 22-24 are also rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-13 of parent U.S. Patent No. 11,304,196 B2 to Liu et al. (hereinafter as Liu ‘196).  
Regarding claim 1, Liu ‘196 discloses a method of random access implemented by a wireless device in a mixed numerology wireless communication network, said method comprising: 
receiving a system information block (SIB) from a network node, said SIB containing configuration information indicating a configuration for random access (see claim 1, col. 21, lines 34-40); 
selecting a first numerology for random access from two or more numerologies available for random access as indicated by the configuration information (see claim 1, col. 21, lines 41-44); and 
performing a random access on a first carrier configured according to the first numerology to establish a connection with the network node (see claim 1, col. 21, lines 45-46).

Regarding claim 2, Liu ‘196 discloses the method of claim 1 wherein the first configuration information comprises a default configuration for random access (see claim 2, col. 21, lines 47-48).

Regarding claim 9, Liu ‘196 discloses the method of claim 1 wherein determining a first numerology for random access based on the configuration information comprises: 
generating, based on said configuration information, a mapping associating service types to corresponding numerologies (see claim 3, col. 21, lines 49-52); 
determining a service type for the connection with the network node (see claim 3, col. 21, lines 53-54); and 
determining the first numerology based on the service type (see claim 3, col. 21, line 55).

Regarding claim 10, Liu ‘196 discloses the method of claim 1 wherein selecting the first numerology from the two or more numerologies available for random access as indicated by said configuration information comprises: 
determining a service type for the connection with the network node (see claim 4, col. 21, lines 56-60); and 
selecting the first numerology from said available numerologies based on the service type (see claim 4, col. 21, lines 61-62).

Regarding claim 11, Liu ‘196 discloses the method of claim 1 wherein selecting the first numerology from the two or more numerologies available for random access as indicated by said configuration information comprises: 
determining a device type of the wireless device (see claim 10, col. 22, lines 43-45); and 
selecting the first numerology from said available numerologies based on the device type (see claim 10, col. 22, lines 46-47).

Regarding claim 14, Liu ‘196 discloses a wireless device configured for use in a mixed numerology wireless communication network, the wireless device comprising: 
an interface circuit for communicating with a network node (see claim 6, col. 22, lines 12-16); 
a processing circuit configured to: 
receive a system information block (SIB) from a network node in said wireless communication network, said SIB containing configuration information indicating a configuration for random access (see claim 6, col. 22, lines 17-21);
select the first numerology from two or more numerologies available for random access as indicated by said configuration information (see claim 6, col. 22, lines 22-25); and 
perform a random access on a first carrier configured according to the first numerology to establish a connection with the network node (see claim 6, col. 22, lines 26-27).

Regarding claim 15, Liu ‘196 discloses the wireless device of claim 14 wherein the first configuration information comprises a default configuration for random access (see claim 7, col. 22, lines 28-29).

Regarding claim 22, Liu ‘196 discloses the wireless device of claim 14 wherein the processing circuit is further configured to: 
generate, based on said configuration information, a mapping associating service types to corresponding numerologies (see claim 8, col. 22, lines 30-33); 
determine a service type for the connection with the network node (see claim 8, col. 22, lines 34-35); and 
determine the first numerology based on the service type (see claim 8, col. 22, line 36).

Regarding claim 23, Liu ‘196 discloses the wireless device of claim 14 wherein the processing circuit is further configured to: 
determine a service type for the connection with the network node (see claim 9, col. 22, lines 37-40); and 
select the first numerology from said available numerologies based on the service type (see claim 9, col. 22, lines 41-42).

Regarding claim 24, Liu ‘196 discloses the wireless device of claim 14 wherein the processing circuit is further configured to: 
determine a device type of the wireless device (see claim 10, col. 22, lines 43-45); and 
select the first numerology from said available numerologies based on the device type (see claim 10, col. 22, lines 46-47).

Allowable Subject Matter
Claims 1-26 would be allowable if the non-statutory double patenting rejection of claims 1-26 as anticipated by Liu ‘064 and the non-statutory double patenting rejection of claims 1-2, 9-11, 14-15, 22-24 as anticipated by Liu ‘196 are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 1, a method of random access implemented by a wireless device in a mixed numerology wireless communication network, said method comprising:
“selecting a first numerology for random access from two or more numerologies available for random access as indicated by the configuration information; and 
performing a random access on a first carrier configured according to the first numerology to establish a connection with the network node.”
In claim 13, a method implemented by a network node in a mixed numerology wireless communication network, said method comprising:
“said SIB containing configuration information for random access enabling said wireless device to determine a first numerology for random access, wherein the configuration information indicates two or more available numerologies for random access;
monitoring random access channels in one or more sub-bands configured according to the two or more of said available numerologies; 
receiving a random access preamble from the wireless device on a first carrier configured according to the first numerology; and 
receiving uplink transmissions from the wireless device on a shared uplink channel in a second carrier configured according to a second numerology different from the first numerology.” 

In claim 14, a wireless device configured for use in a mixed numerology wireless communication network, the wireless device comprising:
“said SIB containing configuration information indicating a configuration for random access; 
select the first numerology from two or more numerologies available for random access as indicated by said configuration information; and 
perform a random access on a first carrier configured according to the first numerology to establish a connection with the network node.” 

In claim 26, a network node in a mixed numerology wireless communication network, the network node comprising:
“said SIB containing configuration information for random access enabling said wireless devices to determine a first numerology for random access, wherein the configuration information indicates two or more available numerologies for random access; and 
monitor random access channels in carriers configured according to two or more of said available numerologies; and
receive uplink transmissions from the wireless device on a shared uplink channel in a second carrier configured according to a second numerology different from the first numerology.”

The closest prior art, Au et al. (US Publication 2017/0230954 A1), teaches a first subband is allocated for transmission resources for signaling information that is associated with a eMBB service and a second subband is allocated for transmission resources for MTC service data.  Au also teaches a UE receives a frame structure configuration from base station for random access channel. 
A second prior art, Panasonic (3GPP TSG RAN WG1 Meeting #86, Gthenburg, Sweden 22nd-26th August 2016, R1-167439), teaches using a PUSCH channel for eMBB service and MTC service.
A third prior art, Sutivong et al. (USP 8,543,152 B2), teaches adjusting transmit power for a second transmission sent on a second set of frequency subband based on the transmit power of a first transmission and a transmit power delta.

However, Au, Panasonic, and Sutivong when either taken individually or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471